Murphy, Bilak & Homiller/Ericsson
1255 Crescent Green
Suite 200
Cary, NC 27518


In re Application of: DA Silva et al.
Application No. 16/324,731
Filed:  February, 11, 2019
For:  Method and Apparatus for Network Planning and Operation of a Beam-Based Communication System

DECISION ON PETITION TO WITHDRAW RESTRICTION REQUIREMENT UNDER 37 C.F.R. § 1.144 




This is a decision on the petition filed January 25, 2022 under 37 C.F.R. §1.144 to withdraw an outstanding restriction requirement.


The petition is GRANTED.

REGULATIONS AND PRACTICE
 
37 C.F.R. § 1.475  states:

(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). See MPEP 1850 and 1893. Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. See MPEP 1850 and 1893

(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or

(2) A product and a process of use of said product; or


(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present. 

(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a) and § 1.476(c). 

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.


37 C.F.R. § 1.499  states:

If the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner. Review of any requirement is provided under § 1.143.  

37 C.F.R. § 1.143  states:

If the applicant disagrees with the requirement for restriction, he may request
reconsideration and withdrawal or modification of the requirement, giving the reasons
therefore. (See § 1.111). In requesting reconsideration, the applicant must indicate a
provisional election of one invention for prosecution, which invention shall be the one
elected in the event the requirement becomes final. The requirement for restriction will be
reconsidered on such a request. If the requirement is repeated and made final, the
examiner will at the same time act on the claims to the invention elected.

37 C.F.R. § 1.144  states:

After a final requirement for restriction, the applicant, in addition to making any reply due on the remainder of the action, may petition the Director to review the requirement. Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal. A petition will not be considered if reconsideration of the requirement was not requested (see § 1.181).

37 C.F.R. § 1.181  states:

(a) Petition may be taken to the Director: 
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court; 
(2) In cases in which a statute or the rules specify that the matter is to be determined directly by or reviewed by the Director; and 
(3) To invoke the supervisory authority of the Director in appropriate circumstances. For petitions involving action of the Patent Trial and Appeal Board, see § 41.3 of this title. 

(b) Any such petition must contain a statement of the facts involved and the point or points to be reviewed and the action requested. Briefs or memoranda, if any, in support thereof should accompany or be embodied in the petition; and where facts are to be proven, the proof in the form of affidavits or declarations (and exhibits, if any) must accompany the petition. 

(c) When a petition is taken from an action or requirement of an examiner in the ex parte prosecution of an application, or in the ex parte or inter partes prosecution of a reexamination proceeding, it may be required that there have been a proper request for reconsideration (§ 1.111) and a repeated action by the examiner. The examiner may be directed by the Director to furnish a written statement, within a specified time, setting forth the reasons for his or her decision upon the matters averred in the petition, supplying a copy to the petitioner.

MPEP § 821.03 states:

If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143 and 1.144.




Discussion

37 C.F.R. § 1.181(c) requires that an action by an examiner, to be properly petitionable, must be followed by a request for reconsideration, and a repeated action by the examiner.  37 C.F.R. § 1.144 states that the applicant may petition the Director after a final requirement for the restriction has been made.  

In the instant application, applicant filed a request for reconsideration response on 6/15/2021 in response to Office Action 3/16/2021.  Examiner mailed a Final Office Action 11/26/2021.

Therefore, Applicant has established that the action taken by examiner is properly petitionable.

Restriction is the practice of requiring an applicant to limit to a single claimed invention for examination. There are two restriction analyses for U.S. applications. Applications filed under 35 U.S.C. 111(a), which uses the independent and distinct analyses as set forth in MPEP 800. Applications submitted under 35 U.S.C. 371, which uses the unity of invention analyses as set forth in MPEP 1800.

Rule 13.1 of the PCT Rule 13, states that the international application shall relate to only one invention only or to a group of inventions so linked as to form a single general inventive concept.

Rule 13.2 of the PCT rule 13 states that the unity of invention requirement is considered fulfilled when a technical relationship exists among claimed inventions involving one or more of the same or corresponding special technical features. Those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

Both Novelty and non-obviousness are considered to determine if a technical feature contributes over the prior art and therefore constitutes a special technical feature as set forth in MPEP 1830 and 1893.03 (d).

Unity of invention is evident prior to consideration of the claims in relation to the prior art. Unity exists a prior when the multiple claimed inventions all share the same or corresponding technical feature.

Unity of invention is also evident only after taking the prior art into consideration. Unity is present a posteriori when multiple inventions share the same or corresponding special technical feature. Prior art demonstrates that the shared technical feature is novel and nonobvious, thereby it makes a contribution over the prior art. 

Examiner determined the following two groups lack unity of invention:

Group I. Claims 52-56 and 61-66 are drawn to a device and a method of operation by a beam-based transmission point in a wireless communication network comprising two or more beam-based transmission points, the method comprising: selecting radio resources in dependence on an assigned identifier or other configured value, wherein the transmission point derives a time shift and/or frequency shift as a function of the assigned identifier or other configured value, wherein the time shift and/or frequency shift control the radio resources selected by the transmission point for transmission of the synchronization signals; and transmitting synchronization signals using the selected radio resources, the synchronization signals being transmitted in association with two or more beams transmitted by the transmission point (refer to Fig. 13).

Group II. Claims 57-60 and 67-71 are drawn to a device and a method of operation in a wireless device configured for operation in a wireless communication network comprising two or more beam-based transmission points, wherein each of the two or more beam-based transmission points transmits synchronization signals corresponding to beams transmitted by the respective transmission point, the method comprising: receiving information from the wireless communications network indicating a set of synchronization signals to use as synchronization sources, wherein each of the two or more beam-based transmission points is configured to select the radio resources used for synchronization signal transmission in dependence on a value of an assigned identifier, and wherein the radio resources selected by each of the two or more transmission points for transmission of the synchronization signals are derived by a time shift and/or frequency shift as a function of the assigned identifier; and maintaining synchronization with the wireless communication network based on detecting any one or more of the synchronization signals in the set of synchronization signals (refer to Fig. 11).

The examiner contends that Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a base station selecting radio resources in dependence on an assigned identifier or other configured value, wherein the transmission point derives a time shift and/or frequency shift as a function of the assigned identifier or other configured value, wherein the time shift and/or frequency shift control the radio resources selected by the transmission point for transmission of the synchronization signals and terminal devices receiving information from the wireless communications network indicating a set of synchronization signals to use as synchronization sources, wherein each of the two or more beam-based transmission points is configured to select the radio resources used for synchronization signal transmission in dependence on a value of an assigned identifier on a communication system can’t be analyzed and examined as only one invention. The examiner further contends that this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the EP Pub. 3051906 reference by Nishiki provided in the applicant’s Information Disclosure Statement.
 
The examiner refers to [0084] and [0102] to disclose the technical feature of a base station selecting radio resources in dependence on an assigned identifier or other configured value, wherein the transmission point derives a time shift and/or frequency shift as a function of the assigned identifier or other configured value, wherein the time shift and/or frequency shift control the radio resources selected by the transmission point for transmission of the synchronization signals and terminal devices receiving information from the wireless communications network indicating a set of synchronization signals to use as synchronization sources, wherein each of the two or more beam-based transmission points is configured to select the radio resources used for synchronization signal transmission in dependence on a value of an assigned identifier on a communication system. 

However, [0084] of EP Pub 3051906 discloses the radio communication unit performs radio communication. For example, the radio communication unit transmits a downlink signal to a terminal apparatus and receives an uplink signal from the terminal. [0102] states in particular, in an embodiment of the present disclosure, the transmission control unit 155 controls transmission of a CRS performed using an individual three-dimensional beam on the basis of a cell ID assigned to the individual three-dimensional beam. In addition, [0043-0044] discloses a service area (communication region) corresponding to a sharp beam, such as a three-dimensional beam, is herein referred to as a directional area. The intensity of radio waves in a non-directional area increases as one approaches the center of a cell, and decreases as one approaches the periphery of a cell. Meanwhile, the intensity of radio waves in a directional area is maintained relatively uniform. 

Furthermore, [0044] discloses that it is expected that a three-dimensional beam is radiated toward a high position (e.g., an upper position of a
high-rise building). Therefore, for example, a three-dimensional beam may also reach a high position in an adjacent cell (e.g., an upper position of a high-rise building in an adjacent cell). Specifically, the three-dimensional beam may reach a non-directional area of an adjacent cell or a directional area of an adjacent cell. Therefore, a three-dimensional beam may cause interference in an adjacent cell, leading to a decrease in the quality of communication, the capacity of communication of a user, or the like. The examiner also uses [0145] as evidence for support.

Decision
 
The cited paragraphs of the prior art fail to show what is interpreted as the derived time shift and/or time frequency based on a cell identifier or other assigned identifier. Thus, the common technical feature is not disclosed or suggested by the cited art. Therefore, a special technical feature as that term is defined under 37 CFR 1.475, and the pending claims have unity of invention.

Although, the examiner must make this determination using his or her judgement, as to whether a restriction is reasonable, the benefit of any doubt as to whether a lack of unity exists or is reasonable should always be given to the applicant.

Reasonableness of the application of unity of invention should always be considered when analyzing multiple claimed inventions in a national stage application for a possible restriction requirement or election of species.

MPEP 1850 is the basis for the consideration of reasonableness when performing unity of invention analysis. It states that a lack of unity of invention should not be raised on the basis of a narrow, literal, or academic approach, and while restriction using the unity of invention analysis is technically possible, there should be broad, practical consideration of the degree of interdependence of the alternatives presented. Consequently, rigid rules cannot be given to apply unity of invention across all applications, and each case should be considered on its own merits.

The restriction requirement would not be reasonable as the claims are nothing more than complementary forms of the invention, such as a receiver and transmitter. The remaining features between the claims are trivial features requiring only a minimal search effort

In addition, the examiner, in the first office action (OA), improperly applied the USPTO’s normal restriction practice rather than the Unity of Invention standard codified in the Patent Cooperation Treaty (PCT), which applies to national stage applications filed under 35 U.S.C. 371. See MPEP 1893.03 (d). Subsequently, in the next OA, the examiner imposed a restriction requirement on the grounds that the two groups of claims identified in the OA lack unity of invention. However, the applicant was not given a fair opportunity to respond/elect a group based on the Lack of unity. In other words, the examiner should have allowed the applicant to elect a group based on Lack of Unity and not the Election of species according to the normal restriction practice.

Thus, the restriction requirement is hereby determined to be improper.

For the above reasons, the petition is GRANTED.  

The restriction requirement is hereby WITHDRAWN.

The application will be forwarded to the examiner for consideration on the merits of claims 52-71.

Any inquiry regarding this decision should be directed to Justin W. Rider whose telephone number is (571) 270-1068.




/JAMES A KRAMER/Director, Art Unit 2400                                                                                                                                                                                                        

________________________________
James Kramer, Director
Technology Center 2400